Exhibit 10.1

 

AMENDMENT NO. 1 TO THE
CLOUD PEAK ENERGY INC. 2009 LONG TERM INCENTIVE PLAN

 

THIS AMENDMENT NO. 1 (the “Amendment”), dated as of March 11, 2011, to the Cloud
Peak Energy Inc. 2009 Long Term Incentive Plan (the “Plan”), as approved by the
Board of Directors (the “Board”) of Cloud Peak Energy Inc. (the “Company”), is
hereby adopted by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Plan;

 

WHEREAS, subject to certain limitations, Section 15.1 of the Plan gives the
Board the authority to amend the Plan;

 

WHEREAS, Section 3.6 of the Plan prohibits the repricing of Options (as defined
in the Plan) and Stock Appreciation Rights (as defined in the Plan) without
stockholder approval, as set forth in Section 3.6;

 

WHEREAS, the Board has determined that it is in the best interests of the
Company to amend Section 3.6 to expressly state that the restrictions set forth
therein also apply to cancellations and exchanges for cash;

 

WHEREAS, the Company desires to make the amendment to the Plan described above.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.                                       Section 3.6 is amended and restated in
its entirety to read as follows:

 

“3.6  No Repricing of Options or Stock Appreciation Rights.  The Committee shall
have no authority to make any adjustment (other than in connection with a change
in capitalization or other transaction where an adjustment is permitted or
required under the terms of the Plan) or amendment, and no such adjustment or
amendment shall be made, that reduces or would have the effect of reducing the
exercise price of an Option or Stock Appreciation Right previously granted under
the Plan, whether through amendment, cancellation and exchange for cash or
replacement grants, or other means, unless the Company’s shareholders shall have
approved such adjustment or amendment.”

 

*                                        
*                                         *

 

Except as expressly amended herein, the Plan remains in full force and effect in
accordance with its terms.

 

--------------------------------------------------------------------------------